THOMPSON, Circuit Justice,
charged the jury that the privilege of an author to the exclusive sale of his works for a limited term of years, although a monopoly, was not so in the odious meaning of the term; it was but a proper reward for his labor provided by law, and to which he was as much entitled as to the exclusive enjoyment of any other kind of property: that the plaintiff could not, it was true, obtain a copyright in the shoal itself, nor in the original elements of his charts; but that he had a right to the results of his labors and surveys. The defendant might resort to the original materials of the chart, and survey for himself; but he could not avail himself, either in whole or in part, of the surveys of the plaintiff. The law was intended to secure to authors the fruits of their skill, labor and genius, for a limited time; and if in this instance the defendant had availed himself of the surveys of the plaintiff in compiling his chart, the plaintiff was entitled to a verdict.
In the case of Nantucket shoal, the defendant produced a witness, who stated that he had communicated to the defendant its true position; and it was a question for the jury to decide whether the defendant had copied from the plaintiff’s survey or not: as to George’s shoal, no doubt it was copied from his survey, and the pretence that it became a public document from being deposited in the public office, was entirely untenable. The .survey was made chiefly at the plaintiff’s expense, and, according to the understanding, it was to be for his benefit; it was of great use to the navigating community, and Capt. Hull was justified in aiding him in it upon such terms.
The jury retired, and in. less than five minutes brought in a verdict for the plaintiff.